DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 03/01/2021. Claims 1-20 are pending in the case. Claims 1, 11, and 17 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/01/2021 has been entered.
 
Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a modeling component, machine learning component, three-dimensional design component, data collection component, controller component in claims 1 and 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Koroteev et al. (U.S. Pat. App. Pub. No. 2018/117890, hereinafter Koroteev) in view of Yu et al. (U.S. Pat. App. Pub. No. 2008/0243328, hereinafter Yu).

As to independent claim 1, Koroteev teaches:
A system, comprising (Figures 17 and 18):
a memory that stores computer executable components (Figure 17, modules/instructions 1702. Figure 18, memory/storage 1804); and
a processor configured to execute the computer executable components, wherein the computer executable components comprise (Figure 17, processor 1704. Figure 18, processor 1802):
a modeling component that generates a three-dimensional model of a mechanical device based on a library of stored data elements… (This element is interpreted under 112(f) as memory storing instructions to execute the algorithm described in the specification (generate a 3D model of a device. See paragraphs 5, 28-31, 39, 43, 87, and 88) to cause a processor to perform the claimed function. Figure 1, simulation 120 and model simulation 180. Paragraph 42, MANGROVE® 3D finite-element geomechanical simulator. Paragraph 31, the simulation component 120 may process information to conform to one or more attributes specified by the attribute component 130, which may include a library of attributes);
a machine learning component that performs a machine learning process associated with the three-dimensional model and predicts one or more characteristics of the mechanical device based on the machine learning process (This element is interpreted under 112(f) as memory storing instructions to execute the algorithm described in the specification (predict one or more characteristics of the mechanical device based on a machine learning process associated with the three-dimensional model. See paragraphs 5, 32-38, 40, 43, 45, 87, and 88) to cause a processor to perform the claimed function. Figure 5, prediction component 510, ML Algorithm 586, and predict outcome 589);
a three-dimensional design component that provides a three-dimensional design environment associated with the three-dimensional model, wherein the three-dimensional design environment renders physics modeling data of the mechanical device on the three- dimensional model based on the one or more characteristics of the mechanical device (This element is interpreted under 
… wherein the data collection component collects the respective machine data via a network device of a communication network, and wherein the machine learning component to updates the three-dimensional model associated with the three-dimensional design environment based on… machine data… (This element is interpreted under 112(f) as memory storing instructions to execute the algorithm described in the specification (collect machine data via a network device of a communication network to update the three-dimensional model associated with the three-dimensional design environment. See paragraphs 5, 46, 64, 66, 87, and 88) to cause a processor to perform the claimed function. Figure 5, receive data via network 582. Paragraph 210, system can be continuously updated with new live and physical modeling data. Paragraphs 61, 162, and 187).
Koroteev does not appear to expressly teach a data collection component that collects respective machine data from a group of machines that comprise respective mechanical devices; and an 
Yu teaches a data collection component that collects respective machine data from a group of machines that comprise respective mechanical devices… an aggregation of the respective machine data collected from the group of machines, wherein the respective mechanical devices and the mechanical device are a same type of mechanical device (Figure 1, performance data 12. Paragraph 17, he trend shift detection component 14 is configured to receive performance data 12 related to one or more parameters associated with the fleet of devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev to include the fleet analysis techniques of Yu to increase the amount of characterizing data by analyzing the data characteristics exhibited by fleets of equipment in order to provide more meaningful predictive capabilities (see Yu at paragraph 3).
While Koroteev does teach geomechanical modeling including rock mechanics and mechanical earth modeling, and that entity objects may be used to geometrically represent wells, surfaces, reservoirs, etc. (see Koroteev at paragraphs 32, 37, 42, 44, and 51), Koroteev as modified by Yu does not appear to expressly teach wherein the data elements each comprise one or more properties of the mechanical device.
Wood teaches wherein the data elements each comprise one or more properties of the mechanical device (Column 2, lines 16-20, construct a block diagram model having a one to one mapping between the body elements of the physical system and the blocks or elements in a block diagram representation of the mechanical system. Figure 2B, library 84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev as modified by Yu to 

As to dependent claim 2, Koroteev teaches the one or more sensor devices are in communication with the system via the network device (Figure 5, receive data via network 582).
Koroteev does not appear to expressly teach the data collection component receives the respective machine data from one or more sensor devices associated with respective machines of the group of machines.
Yu teaches the data collection component receives the respective machine data from one or more sensor devices associated with respective machines of the group of machines (Figure 1, performance data 12. Paragraph 17, he trend shift detection component 14 is configured to receive performance data 12 related to one or more parameters associated with the fleet of devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev to include the fleet analysis techniques of Yu to increase the amount of characterizing data by analyzing the data characteristics exhibited by fleets of equipment in order to provide more meaningful predictive capabilities (see Yu at paragraph 3).

As to dependent claim 3, Koroteev teaches the machine learning process is a first machine learning process, and wherein the machine learning component performs a second machine learning process based on the… machine data (Paragraph 2, plurality of machine learning algorithms. Paragraph 106, an algorithm component can include one or more algorithms that may be utilized to perform machine learning (ML)).

Yu teaches respective machine data (Paragraph 21, the analysis of fleet data by the fleet-based diagnostic model 26 may be performed offline, using model-learning techniques).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev to include the fleet analysis techniques of Yu to increase the amount of characterizing data by analyzing the data characteristics exhibited by fleets of equipment in order to provide more meaningful predictive capabilities (see Yu at paragraph 3).

As to dependent claim 4, Koroteev teaches the modeling component generates a modified version of the three-dimensional model based on the second machine learning process (Paragraph 2, plurality of machine learning algorithms. Paragraph 106, an algorithm component can include one or more algorithms that may be utilized to perform machine learning (ML). Paragraph 124. Figure 1, analysis/visualization 142).

As to dependent claim 5, Koroteev teaches the… machine data is real- time data collected, by the data collection component, approximately in real-time from one or more sensor devices in communication with the system via the network device (Paragraph 43, real-time data monitoring. Paragraph 178, sensor records that may be generated in real-time or near real-time).
Koroteev does not appear to expressly teach respective machine data.
Yu teaches respective machine data (Paragraph 21, the analysis of fleet data by the fleet-based diagnostic model 26 may be performed offline, using model-learning techniques).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev to include the fleet 

As to dependent claim 6, Koroteev teaches a controller component that generates, for a device in communication with the system via the network device, control data to control one or more operations of the device based on the three-dimensional model (This element is interpreted under 112(f) as memory storing instructions to execute the algorithm described in the specification (transmit the maintenance data to the device to control one or more operations related to maintenance for the device. See paragraphs 47, 53, 72, 73, 87, and 88) to cause a processor to perform the claimed function. Figure 5, controller 540. Paragraph 81, components for control. Paragraph 164, control of one or more pieces of equipment. Paragraph 107 and 117).

As to dependent claim 7, Koroteev teaches the device is the mechanical device associated with the three-dimensional model, and wherein the controller component generates, for the mechanical device, the control data to control one or more operations of the mechanical device (Figure 5, controller 540. Paragraph 81, components for control. Paragraph 164, control of one or more pieces of equipment. Paragraph 107 and 117).

As to dependent claim 9, Koroteev teaches the machine learning component performs the machine learning process based on input data indicative of input received from by the mechanical device…, and wherein the three-dimensional design environment renders the physics modeling data of the mechanical device on the three- dimensional model based on the input data and the one or more characteristics of the mechanical device (Figure 5, prediction component 510, ML Algorithm 586, and 
Koroteev does not appear to expressly teach the respective mechanical devices.
Yu teaches the respective mechanical devices (Paragraph 21, the analysis of fleet data by the fleet-based diagnostic model 26 may be performed offline, using model-learning techniques).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev to include the fleet analysis techniques of Yu to increase the amount of characterizing data by analyzing the data characteristics exhibited by fleets of equipment in order to provide more meaningful predictive capabilities (see Yu at paragraph 3).

As to dependent claim 10, Koroteev teaches the machine learning component performs the machine learning process based on fluid data indicative of a fluid received by the mechanical device, and wherein the three-dimensional design environment renders the physics modeling data of the mechanical device based on the fluid data and the one or more characteristics of the mechanical device on the three-dimensional model (Paragraph 43, FRACCADE® framework can utilize information about a well, a reservoir, fluid and proppant. Parameters include selected fluids. Paragraph 78, may include using hydrodynamic potential of fluid and accounting for driving forces that promote fluid flow. Paragraph 83-94. Paragraph 118, prediction block 510 for prediction of HF production, a determination block 520 for determining the effect of HF production on fluids (e.g., hydrocarbon and water)).

claim 11, Koroteev teaches:
A method, comprising (Title):
generating, by a system comprising a processor, a three-dimensional model of a mechanical device based on a library of stored data elements… (Figure 1, simulation 120 and model simulation 180. Paragraph 42, MANGROVE® 3D finite-element geomechanical simulator. Paragraph 31, the simulation component 120 may process information to conform to one or more attributes specified by the attribute component 130, which may include a library of attributes);
predicting, by the system, fluid flow and physics behavior associated with the three- dimensional model based on a machine learning process associated with the three-dimensional model (Paragraph 43, FRACCADE® framework can utilize information about a well, a reservoir, fluid and proppant. Parameters include selected fluids. Paragraph 78, may include using hydrodynamic potential of fluid and accounting for driving forces that promote fluid flow. Paragraph 83-94. Paragraph 118, prediction block 510 for prediction of HF production, a determination block 520 for determining the effect of HF production on fluids (e.g., hydrocarbon and water). Figure 5, prediction component 510, ML Algorithm 586, and predict outcome 589);
rendering, by the system, physics modeling data of the mechanical device within a three- dimensional design environment based on the fluid flow and the physics behavior (Figure 1, analysis/visualization 142. Paragraph 31, the analysis/visualization component 142 may allow for interaction with a model or model-based results (e.g., simulation results, etc.). Paragraphs 42, 43, 111, and 252);
… wherein the receiving is via a network device of a communication network (Figure 5, receive data via network 582); and
updating, by the system, the physics modeling data within the three-dimensional design environment based on… machine data… (Paragraph 56, update existing data. Figure 1, analysis/visualization 142. Paragraph 31, the analysis/visualization component 142 may allow for interaction with a model or model-based results (e.g., simulation results, etc.). Paragraphs 42, 43, 111, and 252. Paragraph 210, system can be continuously updated with new live and physical modeling data. Paragraphs 61, 162, and 187).
Koroteev does not appear to expressly teach receiving, by the system, respective machine data from a set of machines; and an aggregation of the respective machine data, wherein the machines of the set of machines are disparate machines that utilize respective mechanical devices similar to the mechanical device.
Yu teaches receiving, by the system, respective machine data from a set of machines (Figure 1, performance data 12. Paragraph 17, he trend shift detection component 14 is configured to receive performance data 12 related to one or more parameters associated with the fleet of devices); and an aggregation of the respective machine data, wherein the machines of the set of machines are disparate machines that utilize respective mechanical devices similar to the mechanical device (Figure 1, performance data 12. Paragraph 17, he trend shift detection component 14 is configured to receive performance data 12 related to one or more parameters associated with the fleet of devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev to include the fleet analysis techniques of Yu to increase the amount of characterizing data by analyzing the data characteristics exhibited by fleets of equipment in order to provide more meaningful predictive capabilities (see Yu at paragraph 3).
While Koroteev does teach geomechanical modeling including rock mechanics and mechanical earth modeling, and that entity objects may be used to geometrically represent wells, surfaces, 
Wood teaches wherein the data elements each comprise one or more properties of the mechanical device (Column 2, lines 16-20, construct a block diagram model having a one to one mapping between the body elements of the physical system and the blocks or elements in a block diagram representation of the mechanical system. Figure 2B, library 84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev as modified by Yu to include the mechanical system modeling of Wood to build graphical models of dynamic systems in order to better understand system behavior and aid in building better systems (see Wood at Column 1, lines 55-60).

As to dependent claim 12, Koroteev teaches the machine learning process is a first machine learning process, and wherein the updating comprises performing a second machine learning process based on the… machine data to generate updated physics modeling data (Paragraph 2, plurality of machine learning algorithms. Paragraph 106, an algorithm component can include one or more algorithms that may be utilized to perform machine learning (ML). Paragraph 124. Figure 1, analysis/visualization 142).
Koroteev does not appear to expressly teach respective machine data.
Yu teaches respective machine data (Paragraph 21, the analysis of fleet data by the fleet-based diagnostic model 26 may be performed offline, using model-learning techniques).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev to include the fleet 

As to dependent claim 13, Koroteev teaches the one or more sensor devices are in communication with the system via the network device (Figure 5, receive data via network 582).
Koroteev does not appear to expressly teach the receiving the respective machine data comprises receiving the respective machine data from one or more sensor devices operatively connected to respective machines of the set of machines.
Yu teaches respective the receiving the respective machine data comprises receiving the respective machine data from one or more sensor devices operatively connected to respective machines of the set of machines (Figure 1, performance data 12. Paragraph 17, he trend shift detection component 14 is configured to receive performance data 12 related to one or more parameters associated with the fleet of devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev to include the fleet analysis techniques of Yu to increase the amount of characterizing data by analyzing the data characteristics exhibited by fleets of equipment in order to provide more meaningful predictive capabilities (see Yu at paragraph 3).

As to dependent claim 14, Koroteev teaches the receiving the… machine data comprises receiving real-time data approximately in real-time from one or more sensor devices in communication with the system via the network device (Paragraph 43, real-time data monitoring. Paragraph 178, sensor records that may be generated in real-time or near real-time).

Yu teaches respective machine data (Paragraph 21, the analysis of fleet data by the fleet-based diagnostic model 26 may be performed offline, using model-learning techniques).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev to include the fleet analysis techniques of Yu to increase the amount of characterizing data by analyzing the data characteristics exhibited by fleets of equipment in order to provide more meaningful predictive capabilities (see Yu at paragraph 3).

As to dependent claim 15, Koroteev teaches rendering, by the system, the updated physics modeling data within the three-dimensional design environment (Figure 5, prediction component 510, ML Algorithm 586, and predict outcome 589. Figure 1, analysis/visualization 142. Paragraph 31, the analysis/visualization component 142 may allow for interaction with a model or model-based results (e.g., simulation results, etc.). Paragraph 56, update existing data. Figure 1, analysis/visualization 142. Paragraph 31, the analysis/visualization component 142 may allow for interaction with a model or model-based results (e.g., simulation results, etc.). Paragraphs 42, 43, 111, and 252).

As to dependent claim 16, Koroteev teaches generating, by the system, control data to control one or more operations of a device based on the physics modeling data; and transmitting, by the system, the control data to the device (Figure 5, controller 540. Paragraph 81, components for control. Paragraph 164, control of one or more pieces of equipment. Paragraph 107 and 117).

claim 17, Koroteev teaches:
A non-transitory computer readable device comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising (Paragraphs 125, 244, and 245):
generating a three-dimensional model of a mechanical device based on a library of stored data elements… (Figure 1, simulation 120 and model simulation 180. Paragraph 42, MANGROVE® 3D finite-element geomechanical simulator. Paragraph 31, the simulation component 120 may process information to conform to one or more attributes specified by the attribute component 130, which may include a library of attributes);
performing a first machine learning process associated with the three-dimensional model to predict one or more characteristics of the mechanical device (Figure 5, prediction component 510, ML Algorithm 586, and predict outcome 589);
generating physics modeling data for the mechanical device based on the first machine learning process (Figure 5, prediction component 510, ML Algorithm 586, and predict outcome 589. Figure 1, analysis/visualization 142. Paragraph 31, the analysis/visualization component 142 may allow for interaction with a model or model-based results (e.g., simulation results, etc.). Paragraphs 42, 43, 111, and 252);
receiving, from a network device of a communication network… (Figure 5, receive data via network 582);
updating the physics modeling data to generate updated physics modeling data for the mechanical device based on a second machine learning process… (Paragraph 2, plurality of machine learning algorithms. Paragraph 106, an algorithm component can include one or more algorithms that may be utilized to perform machine learning (ML). 
providing a three-dimensional design environment associated with the three-dimensional model that renders the updated physics modeling data for the mechanical device (Figure 1, analysis/visualization 142. Paragraph 31, the analysis/visualization component 142 may allow for interaction with a model or model-based results (e.g., simulation results, etc.). Paragraphs 42, 43, 111, and 252).
Koroteev does not appear to expressly teach receiving respective machine data from the mechanical device and from other mechanical devices that are similar to the mechanical device; and based on a second machine learning process and based on an aggregation of the respective machine data.
Yu teaches receiving respective machine data from the mechanical device and from other mechanical devices that are similar to the mechanical device (Figure 1, performance data 12. Paragraph 17, he trend shift detection component 14 is configured to receive performance data 12 related to one or more parameters associated with the fleet of devices); and based on a second machine learning process and based on an aggregation of the respective machine data (Figure 1, performance data 12. Paragraph 17, he trend shift detection component 14 is configured to receive performance data 12 related to one or more parameters associated with the fleet of devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev to include the fleet analysis techniques of Yu to increase the amount of characterizing data by analyzing the data characteristics exhibited by fleets of equipment in order to provide more meaningful predictive capabilities (see Yu at paragraph 3).

Wood teaches wherein the data elements each comprise one or more properties of the mechanical device (Column 2, lines 16-20, construct a block diagram model having a one to one mapping between the body elements of the physical system and the blocks or elements in a block diagram representation of the mechanical system. Figure 2B, library 84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev as modified by Yu to include the mechanical system modeling of Wood to build graphical models of dynamic systems in order to better understand system behavior and aid in building better systems (see Wood at Column 1, lines 55-60).

As to dependent claim 18, Koroteev teaches the receiving the machine data comprises receiving real-time data approximately in real-time from one or more sensor devices via the network device (Paragraph 43, real-time data monitoring. Paragraph 178, sensor records that may be generated in real-time or near real-time).

As to dependent claim 19, Koroteev teaches generating control data to control one or more operations of the mechanical device based on the physics modeling data (Figure 5, controller 540. Paragraph 81, components for control. Paragraph 164, control of one or more pieces of equipment. Paragraph 107 and 117).

As to dependent claim 20, Koroteev teaches transmitting the control data to the mechanical device to facilitate performance of the one or more operations by the mechanical device (Figure 5, controller 540. Paragraph 81, components for control. Paragraph 164, control of one or more pieces of equipment. Paragraph 107 and 117).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Koroteev in view of Yu and Sustaeta et al. (U.S. Pat. App. Pub. No. 2009/0204245, hereinafter Sustaeta).

As to dependent claim 8, the rejection of claim 6 is incorporated.
Koroteev does not appear to expressly teach the control data comprises maintenance data indicative of maintenance information for the device, wherein the controller component transmits the maintenance data to the device to control one or more operations related to maintenance for the device.
Sustaeta teaches the control data comprises maintenance data indicative of maintenance information for the device, wherein the controller component transmits the maintenance data to the device to control one or more operations related to maintenance for the device (Paragraph 103, for example, information which identifies a level of degradation of a bearing element, the degree of insulation capability lost, the amount of time motor windings were operated at elevated temperature or that cavitation is occurring is useful diagnostic information. Such information can be combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive modeling of Koroteev to include the control .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer 

/Casey R. Garner/Examiner, Art Unit 2123